Citation Nr: 0208207	
Decision Date: 07/22/02    Archive Date: 07/29/02

DOCKET NO.  93-10 111	)	DATE
	)
	)

On appeal from the decision of the Vocational Rehabilitation 
and Counseling Officer at the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an extension beyond the basic period of 
eligibility for a program of vocational rehabilitation 
training under the terms and conditions of Chapter 31, Title 
38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The appellant had active duty from January 1970 to January 
1974.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1991 denial letter of the 
Vocational Rehabilitation and Counseling (VR&C) Officer of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO).  

In February 1997, the Board denied the veteran's claim for an 
extension of eligibility for vocational and rehabilitation 
training under the terms and conditions of Chapter 31, Title 
38, United States Code.  Thereafter, the veteran appealed to 
the United States Court of Veterans Appeals (now known as the 
United States Court of Appeals for Veteran Claims) (Court) 
and a Joint Motion for Remand was filed by the parties in 
January 1999.  The Court granted the joint motion, vacated 
the Board's February 1997 decision, and remanded the case to 
the Board.  The Board remanded the veteran's claim in 
December 1999 and August 2001.  


FINDINGS OF FACT

1.  By a rating action in February 1975, service connection 
was established for lumbosacral strain, and a noncompensable 
evaluation was assigned to that disability.  The rating for 
his service-connected low back disorder was increased to 10 
percent in a November 1978 rating action.  The veteran was 
notified of this award by letter dated November 9, 1978.  His 
basic 12-year period of eligibility for receiving vocational 
rehabilitation training expired on or about November 10, 
1990.

2.  In August 1980, the veteran was determined to have a 
serious employment handicap and awarded vocational 
rehabilitation under the Chapter 31 program.  The veteran was 
authorized to begin training for employment as an electronics 
technician.

3.  The veteran was determined to be rehabilitated under 
Chapter 31, Title 38, United States Code, after his 
graduation from the United Electronics Institute in December 
1981, and subsequent employment as a systems engineer with 
the International Business Machines (IBM) corporation.

4.  In June and September 1991, the veteran submitted claims 
requesting additional vocational rehabilitation training 
through the Ringling School of Art and Design, where he hoped 
to obtain a Bachelor's degree in computer graphics.  During 
his personal hearing in May 1992, the veteran indicated that 
he resigned from IBM so that he could return to school to 
acquire training which would qualify him for employment that 
was less stressful on his back.

5.  Records show that subsequent to his employment at IBM he 
veteran was employed by a cable and video editing firm, where 
he worked 20 to 25 hours each week, and a local television 
station, where he worked 15 hours each week.

6.  The veteran's service-connected and nonservice-connected 
disabilities are not shown to be responsible for periods of 
unemployment, an unstable work history, or any pattern of 
maladaptive behavior. 


CONCLUSION OF LAW

The veteran is not entitled to an extension of his basic 
period of eligibility for receiving vocational rehabilitation 
training under Chapter 31, Title 38, United States Code. 38 
U.S.C.A. §§ 3101, 3103, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 21.41, 21.42, 21.44, 21.52 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In a February 1975 rating decision, service connection was 
established for lumbosacral strain and a noncompensable 
evaluation was assigned to that disorder.  Thereafter, by a 
rating action of November 1978, the disability evaluation for 
the veteran's low back disorder was increased to 10 percent.  
The veteran was provided notice of this award by letter dated 
November 9, 1978.

After submitting an application for vocational and 
rehabilitation training under Chapter 31.  He met with a VA 
vocational counselor in May 1979, to discuss alternative uses 
of his GI bill educational benefits.  In assessing whether 
the veteran should be provided vocational rehabilitation 
training because of the service-connected disability, the 
counselor determined that the veteran, who was then working 
as a custom color print making supervisor, was employed in a 
suitable occupation.  The veteran was notified of the denial 
in May 1979.  Following his re-application for vocational 
rehabilitation training, the veteran again met with a VA 
counselor in June 1980, at which time he was informed that 
the VA could not authorize training under the Chapter 31 
program unless his service-connected disability deteriorated 
to the point that he was unable to perform his present 
occupational duties.

The veteran underwent special orthopedic examination in July 
1980, for the purpose of determining whether his service- 
connected disability imposed significant vocational 
limitations.  Based on the examination findings, it was 
determined in August 1980 that the veteran was in need of 
vocational rehabilitation training under Chapter 31, Title 
38, United States Code.  A counseling record shows that he 
was to receive institutional training under the Chapter 31 
program for the purpose of obtaining employment as an 
electronics technician.  It was noted that the veteran had 
entered electronic technician training at the United 
Electronics Institute earlier in 1980.  By an administrative 
decision of August 1980, the veteran was retroactively 
inducted into training effective January 1980.

An individualized written rehabilitation plan was not 
established for the veteran.  However, special reports of 
training reflect the veteran's satisfactory progress and 
eventual graduation from the United Electronics Institute in 
December 1981.  Responding to a VA request for information, 
the veteran, in October 1982, reported that he was suitably 
employed with IBM, and that his position was in the field in 
which he received vocational rehabilitation training.  A VA 
internal document dated in April 1983 reflects a vocational 
rehabilitation specialist's notes to the effect that the 
veteran was suitably employed by IBM and desired no further 
assistance from VA.

The veteran submitted claim forms requesting additional 
vocational rehabilitation training in June and September 
1991.  He thereafter met with a vocational rehabilitation 
counselor in October 1991, at which time he expressed an 
interest in obtaining a Bachelor of Fine Arts degree in 
computer graphics at the Ringling School of Art and Design.  
The veteran indicated that his interests in computer graphics 
developed while he was employed with IBM.  He further 
reported that his service-connected low back disability 
precluded him from taking any position which involved heavy 
lifting or substantial physical activity.

In a report dated in October 1991, the VA counseling 
psychologist noted that the veteran's delimiting date for 
Chapter 31 training was November 10, 1990, but that there 
were 26 months and 14 days of training time remaining.  The 
psychologist further noted that since completing his Chapter 
31 program and being placed in a rehabilitated status, the 
veteran had been employed as a systems engineer with IBM, 
where he earned an annual salary of $32,000.  Also noted were 
the veteran's desires to obtain financial assistance from VA 
during the pursuit of his Bachelor's degree at the Ringling 
School of Art and Design.  In the report, the psychologist 
acknowledged that the veteran's primary reason for seeking 
the Bachelor's degree was to enhance his career and 
advancement opportunities with IBM.  As related by the 
counselor, the veteran denied any current treatment for his 
back disability, and indicated only rare occurrences of back 
flare-ups.  The counseling psychologist determined that an 
additional period of training was not warranted, since the 
veteran's service-connected disability had not worsened and 
the occupation for which the veteran was found rehabilitated 
was not unsuitable due to his specific employment handicap 
and capabilities.  The veteran was advised of the decision 
denying his claim for further vocational rehabilitation 
benefits by letter dated later in October 1991.

The veteran submitted a notice of disagreement with the 
denial in December 1991.  In his statement, the veteran 
indicated that his present job required extensive driving, 
which irritated his back disorder and caused substantial pain 
in his legs and knees.  He complained that he suffered 
increasing back stiffness. In his substantive appeal, 
received in February 1992, the veteran indicated that he was 
unemployed and, due to the severity of his degenerative back 
condition, was in need of a job which was less strenuous than 
his previous position.

The veteran testified at a personal hearing at the RO in May 
1992.  In his testimony, the veteran recalled that his last 
position required that he travel 300 to 600 miles each week.   
He also indicated that the extensive driving and moving of 
equipment bothered his back and legs.  He further testified 
that he accepted a buy out offer from IBM so that he could 
return to school to acquire training which would qualify him 
for employment that was less stressful on his back.  The 
veteran described problems with lifting, bending, stooping, 
and walking for extended distances.  A transcript of the 
veteran's hearing testimony is of record.

Received in May 1992 was a statement prepared in May 1978 by 
Dr. R.H.B., a neurological surgeon, who opined that the 
veteran suffered from a probable protruded disc at L5-S1 or 
L4-5, on the left side.  Dr. B estimated the veteran's 
permanent partial disability due to his back disorder as 10 
percent of the body as a whole.  The veteran thereafter 
underwent VA examination in August 1992.  At that time, he 
complained of pain in the lower back and legs.  He also 
indicated that the pain and discomfort had become 
progressively worse over time.  There were no postural 
abnormalities, and the examiner noted the absence of muscle 
spasm.  Ambulation was normal.  The examiner further noted 
objective evidence of pain on all movements of the back, with 
the worst pain shown on backward extension.  Based on the 
findings of the physical examination, the RO, in a rating 
action of September 1992, increased the disability evaluation 
for the veteran's lumbosacral strain to 20 percent.

By a supplemental statement of the case dated in November 
1992, the veteran was advised of the decision affirming the 
previous denial of his Chapter 31 claim.  It was noted that 
the veteran's case remained in rehabilitated status, even 
though the disability evaluation assigned to his service- 
connected back disability had been increased from 10 to 20 
percent.  The RO concluded that the veteran could not be 
provided an additional period of training, since it had not 
been established that the service-connected back disability 
had worsened to the extent that he was precluded from the 
duties of the occupation for which he was found 
rehabilitated, nor was his occupation unsuitable based on the 
veteran's employment handicap and capabilities.

The veteran pointed out in a statement received in December 
1992, that his original training was geared toward employment 
as an electronics technician, and work in that field 
typically required extensive driving and the carrying of 
equipment.  He indicated that he was unable to perform those 
duties on a daily basis without experiencing debilitating 
pain and spasms of the back.

VA records reflect x-ray and MRI studies in July 1993.  X- 
ray reports revealed no fracture or dislocation.  The disc 
interspaces were preserved and the pedicles were intact.  The 
impression was normal study of the lumbosacral spine.  MRI 
study revealed some minimal disc degeneration of L5-S1 
without herniated disc.  There was, however, some minimal 
bulging.  The impression was disc degeneration of L5-S1 with 
volume but no associated herniated disc or evidence of spinal 
stenosis.  The reports further show treatment received, on an 
outpatient basis, in 1994.

The veteran was seen by the counseling psychologist in 
November 1995.  At that time, he reported that he was 
employed by Tom Cast Cable and Video Editing through Kelly 
Temporary Services.  He received an hourly wage of $6 and 
worked 20 to 25 hours each week.  He also indicated that he 
worked 15 hours each week at a local television station, and 
that he was still attending classes at the Ringling School of 
Art and Design, where he was a Senior and maintained a 3.5 
grade point average.

The veteran was examined by a VA orthopedist in November 
1995, at which time he complained of radiating pain, 
bilaterally.  He indicated that position changes triggered 
the pain, and he had been instructed not to lift objects 
weighing over 20 pounds.  The veteran demonstrated good 
reflexes.  A Gaenslen was negative and Patrick's testing was 
essentially normal.  A milgram tests revealed that the 
veteran could only elevate his feet for two seconds, with the 
norm being ten seconds.  The examiner observed that there was 
marked limitation on forward bending.  Additionally, 
extension of the low back was to 40 degrees, lateral 
deviation to the left and right was to 43 and 30 degrees, 
respectively.  Straight leg raising was limited to 42 and 43 
degrees on the right and left sides, respectively.  The 
veteran's quadriceps and hamstrings were normal, as was his 
gait.  A compression of the sacroiliac area was normal.  The 
diagnosis was severe lumbar strain.  The examiner opined that 
there was no evidence of disc herniation and the veteran's 
low back disorder resulted in moderate discomfort.

In a supplemental statement of the case dated in January 
1996, the RO advised the veteran that he could not be 
provided an additional period of training under the Chapter 
31 program, since evidence did not establish that his 
service-connected and nonservice-connected disabilities 
precluded him from performing the duties of the occupation 
for which he was rehabilitated, and that employment was not 
unsuitable in view of his employment handicap and 
capabilities.

In a statement dated in February 1996, the veteran again 
expressed his belief that he was entitled to the educational 
assistance through the Chapter 31 program, and suggested that 
he was denied same due to the counseling psychologist's 
belief that tuition at the Ringling School of Art and Design 
was excessive.

The record includes an affidavit dated in February 1999 from 
F.H.  In this affidavit, F.H. reported that she worked with 
and supervised the veteran at IBM from 1988 to 1991.  She 
noted that the veteran was forced to terminate his employment 
with IBM due to a workforce reduction program.  F.H. reported 
that, while employed at IBM, the veteran frequently had 
problems with his low back.  She stated that, after sitting 
for longer than several minutes, the veteran had trouble 
getting out of his chair and standing up straight and 
walking.  She also noted that he had tremendous trouble 
lifting equipment and tools, and that he often had to lay on 
the floor to relieve his back ache.  With regard to the 
veteran's job performance, F.H. reported that he did his job 
well, although it was obvious he had significant back 
problems and back pain interfered with his ability to perform 
his job.  

In September 2000, VA Medical Center treatment records from 
Bay Pines, Florida were submitted.  They show that the 
veteran was scheduled to be seen by the neurology clinic in 
August 1992 but that the session was canceled by the clinic.  
He was seen in May 2000, describing constant pain in the 
center lumbosacral spine into the lower extremities, left 
more than right.  He rated the pain at a 5-6 on a 0-10 scale, 
with driving increasing the pain.  He described morning pain 
and stiffness.  Lumbar x-rays from 1995 showed moderate 
narrowing of the intervertebral disk spaces between L5-S1.  
There was mild hypertrophic spurring at T10-12 with minimal 
degenerative compression of T11.  No other significan 
abnormality was seen.  Impression was probably moderate 
lumbosacral disc derangement.  The veteran was given a home 
program of posture, body mechanics, and low back exercises 
with emphasis on lumbar extension.  He was given verbal and 
pictorial instructions and demonstrated ability to do the 
home program.  

Analysis

It is noted that on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) to be codified at 38 C.F.R. §§ 3.102, 3.159).  
The intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

It is determined that while the VCAA was enacted during the 
pendency of this appeal, and was not specifically applied by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal, because the requirements under the VCAA 
have been satisfied. See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (when the Board addresses a matter not addressed 
by the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is not prejudice to the 
appellant).  In that regard, it is determined that the RO 
notified the veteran of the reasons for its decision, as well 
as the laws and regulations applicable to his claim.  This 
information was provided in the December 1991 Statement of 
the Case, the November 1992, January 1996, and September 2000 
Supplemental Statements of the Case, as well as at the 
veteran's May 1992 hearing.  

The RO has satisfied the duty to assist the veteran in 
obtaining evidence relevant to his claim, and the Board is 
not aware of any relevant evidence that has not yet been 
obtained.  Moreover, VA has conducted reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  The veteran's claim has been 
remanded by the Board on four occasions (June 1995, February 
1997, December 1999, and August 2001) in order to assist the 
veteran with his claim.  When the veteran's claim was 
remanded in December 1999, it was remanded in order to 
clarify whether the veteran underwent a VA neurologic 
examination in August 1992.  Thereafter, the RO obtained the 
veteran's treatment records from August 1992 which showed 
that the veteran had been scheduled to be seen by the 
neurology clinic in August 1992, but that the session had 
been canceled by the clinic.  When the veteran's claim was 
remanded in August 2001, it was remanded in order to obtain 
records of Dr. W's review of the veteran's MRI films.  
Thereafter, the veteran sent a letter dated November 2001 in 
which he stated that there was no report from Dr. W.  
Finally, the veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.

As will be discussed in greater detail below, the medical 
evidence of record, specifically the post service medical 
records, is sufficient to consider the veteran's claim and an 
additional current medical examination is not necessary.  As 
a result of the extensive development that has been 
undertaken in this case, the veteran has been made aware of 
the information and evidence necessary to substantiate his 
claim and of VA's role in assisting in the development of the 
claim.  For the aforementioned reasons, there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claim.  Therefore, further 
development to meet the requirements of 38 U.S.C.A. §§ 5103, 
5103A is not necessary. 

The veteran contends that he is eligible for additional 
vocational rehabilitation training assistance under the 
Chapter 31 program.  The legal criteria governing the basic 
period of eligibility for Chapter 31 vocational 
rehabilitation training provide that the basic 12-year period 
of eligibility begins to run on the day that the VA notified 
the veteran of the existence of a compensable service-
connected disability. 38 U.S.C.A. § 3103(b)(3); 38 C.F.R. § 
21.42(a).  In this case, the veteran was advised that he had 
a compensable service-connected disability on November 9, 
1978.  Therefore, the basic 12-year period of eligibility 
expired on or about November 10, 1990.  

38 U.S.C.A. § 3103(c) permits a veteran to obtain Chapter 31 
benefits after the basic 12-year statutory period of 
eligibility in certain circumstances.  In any event, a 
serious employment handicap is required. 38 U.S.C.A. § 
3103(c); 38 C.F.R. § 21.44.  A "serious employment handicap" 
is defined as a significant impairment, resulting in 
substantial part from a service-connected disability rated at 
10 percent or more, of a veteran's ability to prepare for, 
obtain, or retain employment consistent with such veteran's 
abilities, aptitudes, and interests. 38 U.S.C.A. § 3101 (7); 
38 C.F.R. § 21.52(b).

A veteran has a serious employment handicap if he or she has: 
(1) a neuropsychiatric service-connected disability rated at 
30 percent or more disabling; or (2) any other service- 
connected disability rated at 50 percent or more disabling. 
38 C.F.R. § 21.52(c).  The veteran's service-connected 
disability rating is 20 percent.  Thus, the veteran does not 
meet those criteria.  A serious employment handicap may exist 
when the veteran has a nonneuropsychiatric disability rated 
at 30 or 40 percent and the veteran meets other listed 
criteria. 38 C.F.R. § 21.52(d).  The veteran's back 
disability is only rated as 20 percent disabling; thus, the 
veteran does not meet these criteria.  

A finding of a serious employment handicap will normally not 
be made when a veteran's service-connected disability is 
rated at less than 30 percent disabling. 38 C.F.R. § 
21.52(e).  Here, the veteran's service-connected back 
disability is rated as 20 percent disabling.  However, a 
finding of serious employment handicap may be made when the 
evidence shows that the veteran has endured substantial 
periods of unemployment, or unstable work history, or a 
pattern of maladaptive behavior, as a result of a service-
connected disability. Ibid.

Pursuant to the Court's holding in Davenport v. Brown, 7 Vet. 
App. 476 (1995), consideration must be given to all of the 
veteran's disabilities, both service-connected and 
nonservice-connected, in making a determination as to whether 
an employment handicap exists.  In the case of Wilson v. 
Brown, 7 Vet.App. 542 (1995), the Court cited Davenport, and 
held that pursuant to the provisions of 38 C.F.R. § 
21.284(a)(3), consideration must be given to all of the 
veteran's disabilities, service-connected and nonservice-
connected, when rendering a determination as to whether the 
veteran's employment handicap makes his occupation unsuitable 
for him.

The record in this case does not show that the veteran 
suffers from any disability, service-connected or nonservice-
connected, that meets the necessary criteria for serious 
employment handicap.  The report of the November 1995 VA 
examination confirms the veteran's complaints of low back 
pain.  However, the examiner described the veteran's low back 
disorder as resulting in moderate discomfort.  Further, the 
record does not reflect any complaints by the veteran of any 
other disability either at the time of his examination in 
November 1995, or at any other juncture.  Although the 
veteran's former supervisor at IBM, F.H., has reported that 
the veteran's back pain interfered with his work at IBM, she 
did not state, and the record does not otherwise show, that 
he was unable to do the work required of him in his position 
at IBM.  When the veteran was seen at the VA Medical Center 
in May 2000, the examiner provided an impression of only 
"moderate" lumbosacral disc derangement.  

The evidence shows that prior to his decision to accept IBM's 
buy-out offer, the veteran's work history with that company 
was stable.  Although the veteran testified that extensive 
driving and lifting associated with his former position 
compelled him to leave the company for less physically 
demanding work, the record does not show that the back 
disability or any other physical disorder was responsible for 
substantial absences from work or unemployment.  

Furthermore, the evidence does not show that the veteran 
suffers from any disability which significantly impairs his 
ability to obtain and maintain employment consistent with his 
aptitudes, abilities or interests.  The record confirms that 
the veteran spent several years working as a systems engineer 
with IBM until he was offered a buyout package as part of a 
corporate plan to reduce that company's work force.  He then 
enrolled in school in pursuit of a degree in computer 
graphics.  The veteran has acknowledged employment during his 
academic training in positions which appear to be related to 
his present area of study.  Regarding the veteran's claim 
that he has been denied the sought after educational 
assistance benefits based solely on a counseling 
psychologist's finding that the tuition at the Ringling 
School of Art and Design is excessive, the evidence does not 
support that charge.  Rather, the record shows that the 
veteran does not presently experience a serious employment 
handicap so as to allow an extension of his period of 
eligibility under the provisions of Chapter 31, Title 38, 
United States Code.  In sum, the evidence in this case does 
not reflect that the veteran has endured substantial periods 
of unemployment, or an unstable work history as a result of 
any disability, service-connected or nonservice-connected. 38 
U.S.C.A. § 3101; 38 C.F.R. §§ 21.44, 21.52.  

Moreover, the evidence does not show a pattern of maladaptive 
behavior, since the veteran himself has acknowledged that he 
has been able to maintain what essentially amounts to a full-
time work schedule while making better than satisfactory 
progress toward his undergraduate degree.  

In conclusion, as the preponderance of the evidence is 
against the veteran's claim, the benefit-of-the-doubt rule 
does not apply, and the appellant's claim must be denied.  38 
U.S.C.A §5107 (West Supp. 2001).

ORDER

Entitlement to an extension beyond the basic period of 
eligibility for a program of vocational rehabilitation 
training under the terms and conditions of Chapter 31, Title 
38, United States Code is denied.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

